Exhibit 99.1 FOR IMMEDIATE RELEASE October 16, 2007 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS EARNINGS FOR THE THIRD QUARTER 2007. Earnings Summary (in thousands except per share data) 3Q 2007 2Q 2007 3Q 2006 9 Months 2007 9 Months 2006 Net income $ 10,476 $ 8,858 $ 9,884 $ 27,356 $ 29,544 Earnings per share $ 0.69 $ 0.58 $ 0.65 $ 1.80 $ 1.96 Earnings per share (diluted) $ 0.68 $ 0.57 $ 0.64 $ 1.77 $ 1.93 Return on average assets 1.39% 1.18% 1.34% 1.22% 1.34% Return on average equity 14.04% 12.16% 14.40% 12.53% 14.89% Efficiency ratio 52.36% 58.22% 55.35% 58.30% 56.41% Dividends declared per share $ 0.27 $ 0.27 $ 0.26 $ 0.81 $ 0.78 Book value per share $ 19.62 $ 19.17 $ 18.16 $ 19.62 $ 18.16 Weighted average shares 15,183 15,216 15,129 15,186 15,064 Weighted average shares (diluted) 15,342 15,448 15,369 15,417 15,272 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the quarter ended September 30, 2007 of $10.5 million or $0.69 per basic share compared to $8.9 million or $0.58 per share earned during the quarter ended June 30, 2007 and $9.9 million or $0.65 per share earned during the third quarter of 2006.Earnings for the nine months ended September 30, 2007 were $27.4 million or $1.80 per share compared to $29.5 million or $1.96 per share earned for the first nine months of 2006. Third Quarter 2007 Highlights v CTBI's basic earnings per share for the third quarter 2007 increased 19.0% from prior quarter and 6.2% from prior year third quarter.Year-to-date earnings per share, however, decreased 8.2% from the nine months ended September 30, 2006. v Current quarter earnings were impacted by the receipt of a $1.2 million fee in relation to the termination of the acquisition of Eagle Fidelity, Inc. and the reversal of an employee incentive accrual in the amount of $1.5 million. v CTBI repurchased 196,500 shares of its common stock during the third quarter 2007, leaving 382,019 shares remaining under CTBI's current repurchase authorization. v Core earnings for the quarter and YTD 2007 continue to reflect the pressure on our net interest income as CTBI continues operating within the inverted yield curve. v Nonperforming loans as a percentage of total loans at September 30, 2007 were 1.41%, an increase of $7.6 million over prior quarter and a $15.9 million increase from same period prior year.The quarter over quarter increase in nonperforming loans is driven by the residential real estate development market in Central Kentucky and consists of three borrowing relationships.The relationships have been thoroughly analyzed and appropriate reserves established for any potential loss.The accounts are in the process of collection and we anticipate minimal loss. v Our loan portfolio grew at an annualized rate of 3.5% during the quarter and 3.7% from September 30, 2006. v Our investment portfolio declined 15.2% from prior quarter and 14.5% from prior year resulting from the payment of a $40 million FHLB advance and a decline in deposits which were funded through the sale of auction rate securities.The FHLB advance was acquired in the third quarter 2004 to fund growth in our investment portfolio. v Our efficiency ratio improved significantly during the third quarter 2007 as a result of the acquisition termination fee and the reversal of the incentive accrual. Net Interest Income As anticipated by management, our net interest margin remained stable during the third quarter 2007.Our quarterly net interest margin remained at 3.86%, the same as prior quarter, but was a decrease of 22 basis points from the third quarter 2006.Our year-to-date net interest margin has declined 19 basis points from the first nine months of 2006. Net interest income for the quarter remained at $26.6 million, the same asprior quarter, but decreased 3.2% from prior year third quarter, as the yield on average earnings assets increased 2 basis points from September 2006 to September 2007 in comparison to the 33 basis point increase in the cost of interest bearing funds.Year-to-date net interest income has decreased 2.4% compared to the first nine months of 2006.Average earning assets have increased 2.5% year over year. Noninterest Income Noninterest income for the third quarter 2007 remained relatively stable to prior quarter after normalizing for the receipt of a $1.2 million fee associated with the termination of the Eagle Fidelity, Inc. acquisition, but increased 6.6% normalized from the third quarter 2006.Year-to-date noninterest income normalized increased more than 9% from the nine months ended September 30, 2006, with increases in gains on sales of loans, deposit service charges, trust revenue, and loan related fees. Noninterest Expense Noninterest expense for the quarter decreased 7.7% from prior quarter as a result of the reversal of an employee incentive accrual.Year-to-date noninterest expense, however, increased 4.8% as the third quarter accrual reversal was offset by the first quarter charge related to unamortized debt issuance costs with the redemption of trust preferred securities. Balance Sheet Review CTBI’s total assets decreased $71.7 million or 2.4% from prior quarter, resulting from the payoff a $40 million FHLB advance and a decline in deposits which were funded through the sale of auction rate securities.Total assets have increased $34.8 million or 1.2% year over year.Loans outstanding at September 30, 2007 were $2.2 billion reflecting a $19.4 million, annualized 3.5%, increase during the quarter, and an $80.4 million or 3.7% increase year over year.CTBI's investment portfolio decreased $74.7 million from prior quarter and $70.4 million from prior year third quarter.Deposits, including repurchase agreements, declined $39.7 million, an annualized 6.3%, during the quarter as CTBI continued its focus on managing deposit growth and pricing controls due to its liquidity position.Deposits have increased 1.7% year over year. Shareholders’ equity of $294.9 million on September 30, 2007 was an annualized increase of 4.4% from June 30, 2007 and a 7.3% increase from September 30, 2006.CTBI's annualized dividend yield to shareholders as of September 30, 2007 was 3.60%. Asset Quality Nonperforming loans at September 30, 2007 were $31.5 million compared to $23.9 million at June 30, 2007 and $15.7 million at September 30, 2006.All nonperforming loans are individually reviewed with specific reserves established when appropriate.The increase in nonperforming loans is driven primarily by three relationships related to residential development.We anticipate nonperforming loans to remain higher than recent history as the normal legal collection time period for real estate secured assets has been slowed due to increased volumes in the industry.Our loan portfolio management processes focus on maintaining appropriate reserves for potential losses. Foreclosed properties at September 30, 2007 of $6.6 million were a $2.7 million increase from the $3.9 million on both June 30, 2007 and September 30, 2006.The increase was driven by a $2.6 million increase in single family residential properties from our Central Kentucky Region where the market has softened.The market has not experienced deflation in residential real estate, but the time on the market before sale has extended. Net loan charge-offs for the quarter of $1.7 million, or 0.30% of average loans annualized, was an increase from prior quarter's 0.23% of average loans annualized and from the 0.29% from prior year third quarter.Net loan charge-offs for the nine months ended September 30, 2007 of 0.23% of average loans annualized was a decrease from the 0.29% for the first nine months of 2006.Our reserve for losses on loans as a percentage of total loans outstanding at September 30, 2007 remained at 1.25% from prior quarter, a decrease from the 1.30% at September 30, 2006.The adequacy of our reserve for losses on loans is analyzed quarterly and adjusted as necessary. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "may increase," "may fluctuate," and similar expressions or future or conditional verbs such as "will," "should," "would," and "could." These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, the performance of coal and coal related industries, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, of changes in laws and regulations on competition and of demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of an FFIEC policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. Community Trust Bancorp, Inc., with assets of $2.9 billion, is headquartered in Pikeville, Kentucky and has 74 banking locations across eastern, northeast, central, and south central Kentucky, five banking locations in southern West Virginia, and five trust offices across Kentucky. Additional information follows. Community Trust Bancorp, Inc. Financial Summary (Unaudited) September 30, 2007 (in thousands except per share data and # of employees) Three Three Three Nine Nine Months Months Months Months Months Ended Ended Ended Ended Ended September 30, 2007 June 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Interest income $ 49,719 $ 50,085 $ 48,493 $ 148,983 $ 140,071 Interest expense 23,127 23,474 21,028 69,890 59,042 Net interest income 26,592 26,611 27,465 79,093 81,029 Loan loss provision 1,915 1,846 1,755 4,231 3,105 Gains on sales of loans 384 316 265 996 885 Deposit service charges 5,302 5,330 5,220 15,436 15,081 Trust revenue 1,240 1,180 927 3,619 2,669 Loan related fees 606 867 661 2,494 1,774 Other noninterest income 2,402 1,281 1,118 4,861 3,578 Total noninterest income 9,934 8,974 8,191 27,406 23,987 Personnel expense 9,604 11,100 10,750 31,818 32,538 Occupancy and equipment 2,843 2,875 2,735 8,707 8,688 Amortization of core deposit intangible 159 158 159 476 476 Other noninterest expense 6,718 6,805 6,313 21,757 18,199 Total noninterest expense 19,324 20,938 19,957 62,758 59,901 Net income before taxes 15,287 12,801 13,944 39,510 42,010 Income taxes 4,811 3,943 4,060 12,154 12,466 Net income $ 10,476 $ 8,858 $ 9,884 $ 27,356 $ 29,544 Memo: TEQ interest income $ 50,098 $ 50,463 $ 48,889 $ 150,132 $ 141,248 Average shares outstanding 15,183 15,216 15,129 15,186 15,064 Basic earnings per share $ 0.69 $ 0.58 $ 0.65 $ 1.80 $ 1.96 Diluted earnings per share $ 0.68 $ 0.57 $ 0.64 $ 1.77 $ 1.93 Dividends per share $ 0.27 $ 0.27 $ 0.26 $ 0.81 $ 0.78 Average balances: Loans, net of unearned income $ 2,222,451 $ 2,199,233 $ 2,144,185 $ 2,195,940 $ 2,122,011 Earning assets 2,770,100 2,801,966 2,707,886 2,782,217 2,714,050 Total assets 2,989,727 3,020,931 2,932,924 3,001,713 2,940,087 Deposits 2,356,589 2,379,683 2,282,383 2,364,974 2,282,958 Interest bearing liabilities 2,233,762 2,275,637 2,205,385 2,256,526 2,212,085 Shareholders' equity 296,001 292,096 272,256 291,799 265,325 Performance ratios: Return on average assets 1.39 % 1.18 % 1.34 % 1.22 % 1.34 % Return on average equity 14.04 % 12.16 % 14.40 % 12.53 % 14.89 % Yield on average earning assets (tax equivalent) 7.18 % 7.22 % 7.16 % 7.21 % 6.96 % Cost of interest bearing funds (tax equivalent) 4.11 % 4.14 % 3.78 % 4.14 % 3.57 % Net interest margin (tax equivalent) 3.86 % 3.86 % 4.08 % 3.86 % 4.05 % Efficiency ratio (tax equivalent) 52.36 % 58.22 % 55.35 % 58.30 % 56.41 % Loan charge-offs $ 2,311 $ 1,843 $ 2,101 $ 5,804 $ 7,017 Recoveries (641 ) (608 ) (538 ) (1,980 ) (2,412 ) Net charge-offs $ 1,670 $ 1,235 $ 1,563 $ 3,824 $ 4,605 Market Price: High $ 33.46 $ 37.98 $ 39.07 $ 41.50 $ 39.07 Low 26.47 31.40 33.62 26.47 30.60 Close 30.01 32.30 37.65 30.01 37.65 As of As of As of September 30, 2007 June 30, 2007 September 30, 2006 Assets: Loans, net of unearned $ 2,234,494 $ 2,215,057 $ 2,154,129 Loan loss reserve (27,933 ) (27,688 ) (28,006 ) Net loans 2,206,561 2,187,369 2,126,123 Loans held for sale 1,719 3,899 1,826 Securities AFS 352,973 425,058 415,691 Securities HTM 34,107 36,689 42,213 Other equity investments 28,041 28,038 27,659 Other earning assets 45,993 69,072 27,324 Cash and due from banks 83,804 78,214 77,078 Premises and equipment 53,650 54,369 56,025 Goodwill and core deposit intangible 67,134 67,293 67,769 Other assets 55,160 50,829 52,611 Total Assets $ 2,929,142 $ 3,000,830 $ 2,894,319 Liabilities and Equity: NOW accounts $ 17,942 $ 16,470 $ 16,636 Savings deposits 664,561 669,598 648,336 CD's>$100,000 436,833 445,725 421,959 Other time deposits 787,171 796,443 778,737 Total interest bearing deposits 1,906,507 1,928,236 1,865,668 Noninterest bearing deposits 426,368 436,702 414,037 Total deposits 2,332,875 2,364,938 2,279,705 Repurchase agreements 146,876 154,531 158,085 Other interest bearing liabilities 117,762 157,871 148,650 Noninterest bearing liabilities 36,713 31,833 32,980 Total liabilities 2,634,226 2,709,173 2,619,420 Shareholders' equity 294,916 291,657 274,899 Total Liabilities and Equity $ 2,929,142 $ 3,000,830 $ 2,894,319 Ending shares outstanding 15,032 15,217 15,141 Memo: Market value of HTM securities $ 33,090 $ 35,314 $ 40,237 90 days past due loans $ 12,261 $ 7,684 $ 6,648 Nonaccrual loans 19,192 16,159 8,926 Restructured loans 61 43 84 Foreclosed properties 6,624 3,898 3,900 Tier 1 leverage ratio 9.88 % 9.71 % 9.42 % Tier 1 risk based ratio 12.75 % 12.32 % 12.05 % Total risk based ratio 13.99 % 13.52 % 13.30 % FTE employees 999 1,012 1,006 Community Trust Bancorp, Inc. reported earnings for the three and nine months ending September 30, 2007 and 2006 as follows: Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Net income $ 10,476 $ 9,884 $ 27,356 $ 29,544 Basic earnings per share $ 0.69 $ 0.65 $ 1.80 $ 1.96 Diluted earnings per share $ 0.68 $ 0.64 $ 1.77 $ 1.93 Average shares outstanding 15,183 15,129 15,186 15,064 Total assets (end of period) $ 2,929,142 $ 2,894,319 Return on average equity 14.04 % 14.40 % 12.53 % 14.89 % Return on average assets 1.39 % 1.34 % 1.22 % 1.34 % Provision for loan losses $ 1,915 $ 1,755 $ 4,231 $ 3,105 Gains on sales of loans $ 384 $ 265 $ 996 $ 885
